DETAILED ACTION
Status of Application
1.	The claims 1-30 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 01/30/2020, 03/13/2020, and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-22 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 18 is further indefinite because the variable “d” is not defined in the claim, and the property based thereon cannot be adequately interpreted. 
	Claim 19 is indefinite because it contains a limitation to an amount of “earth metal oxides,” and it is unclear if this is meant to refer to rare earth metal oxides or alkaline earth metal oxides. The claim and its dependent claims 20-22 are therefore indefinite under USC 112. 
	Claim 30 is indefinite because the term “other compatible species” in section e) is ambiguous. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-18, 23-28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoya Glass (JP S50-73914 A). 
	Regarding claim 1, Hoya Glass (hereinafter Hoya) teaches an optical glass having a high index and comprising SiO2 and embodiments containing ZnO and Al2O3. Hoya teaches that the TiO2 content of the inventive glass is 0-19 wt%, and that of La2O3 is 3-40 wt%. Each of these ranges overlaps and therefore renders obvious the corresponding ranges of instant claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The BaO, MgO, and CaO concentration ranges each overlap the corresponding ranges of the instant claim 1, and the combined content of BaO, MgO, CaO, SrO, and ZnO is taught in embodiments to fall within the 20-35 mol% range of the instant claim. Further, the contents of CaO and MgO are such that the combined amount of these two components can be less than 12.5 mol%. The Hoya glasses do not contain alkali metal oxides, and thus the amount meets the limitation pertaining thereto of the instant claim 1. Hoya teaches that components other than those listed in claim 1 are present as optional components, with a lower bound of zero, or in ranges such that their combined content can be less than 5 mol% (see embodiments taught in Hoya tables wherein the content of these other components is less than the maximum value of the instant claim). Hoya teaches that the Al2O3 content can be as high as 5 wt% while the La2O3 content can be 3 wt%; as such, the inequality limitation of claim 1 can be met by these overlapping ranges, as there are embodiments thus taught and suggested by Hoya wherein the alumina content minus 1.5 * rare earth content would be between -5 and 5. 
	As such, each limitation of instant claim 1 is met through routine optimization and experimentation with the overlapping Hoya ranges. Claim 1 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 2, Hoya teaches that the inventive glass comprises SiO2 in an overlapping amount of 20.5-35 wt% (see Abstract). Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 3, the ZnO content in the Hoya glasses is 0-30 wt% (see Abstract). 
Regarding claim 4, the Al2O3 content in the Hoya glasses is 0-5 wt% (see Abstract).
Regarding claim 5, the Hoya glasses have refractive indices of 1.68-1.85.
Regarding claim 6, Hoya does not disclose the CTE of the inventive glasses in the temperature range of 20-300 °C. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent thermal expansion coefficient properties. Thus, the CTE of the Hoya glasses in the range of 20-300 °C would necessarily fall within the range of 60-70 x 10-7K-1. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claim 7, Hoya does not disclose the CTE of the inventive glasses in the temperature range of 20-100 °C. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent thermal expansion coefficient properties. Thus, the CTE of the Hoya glasses in the range of 20-100 °C would necessarily fall within the range of 50-60 x 10-7K-1. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claims 8-9, Hoya does not disclose the Young’s modulus of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent Young’s modulus properties. Thus, the Young’s modulus of the Hoya glasses would necessarily fall within the range of 95-120 GPa. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claims 10-11, Hoya does not disclose the density of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent density properties. Thus, the density of the Hoya glasses would necessarily fall within the range of 3.2-3.5 g/cm3. 
Regarding claims 12, Hoya does not disclose the liquidus temperature of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent liquidus temperature properties. Thus, the liquidus temperature of the Hoya glasses would necessarily be 1410 °C or lower. 
Regarding claims 13, Hoya does not disclose the melting temperature of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent melting temperature properties. Thus, the melting temperature of the Hoya glasses would necessarily be 1410 °C or lower. 
Regarding claims 14, Hoya does not disclose the glass transition temperature of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent glass transition temperature properties. Thus, the glass transition temperature of the Hoya glasses would necessarily be in the range of 600-700 °C.  
Regarding claim 15, Hoya does not disclose the crystallization onset temperature of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent  crystallization onset and glass transition temperature properties. Thus, the difference between crystallization onset temperature and glass transition temperature of the Hoya glasses would necessarily be at least 130 °C.    
Regarding claim 16, Hoya does not disclose the specific modulus of the inventive glasses. However, as routine optimization and experimentation with the overlapping ranges in Hoya as compared to those of the instant claims would lead one of ordinary skill in the art to compositionally equivalent glasses, these equivalent glasses would necessarily also have equivalent specific modulus properties. Thus, the specific modulus of the Hoya glasses would necessarily be at least 30 GPa*cm3/g. 
Regarding claim 17, as discussed above, the equivalent Hoya glasses necessarily have equivalent Young’s modulus and CTE properties to those of the instant claims. These equivalent glasses would also necessarily have equivalent Poisson’s ratios, and as such the combined value as denoted by instant claim 17 would necessarily be equivalent in the glasses taught by the prior art of record. 
Regarding claim 18, as above, the equivalently composed Hoya glasses would necessarily have equivalent optical properties to those of the instant claims. 
Regarding claim 23, Hoya Glass (hereinafter Hoya) teaches an optical glass having a high index and comprising SiO2 and embodiments containing ZnO and Al2O3. Hoya teaches that the TiO2 content of the inventive glass is 0-19 wt%, and that of La2O3 is 3-40 wt%. Each of these ranges overlaps and therefore renders obvious the corresponding ranges of instant claim 23. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The BaO, MgO, and CaO concentration ranges each overlap the corresponding ranges of the instant claim 23, and the combined content of BaO, MgO, CaO, SrO, and ZnO is taught in embodiments to fall within the 20-35 mol% range of the instant claim. Further, the contents of CaO and MgO are such that the combined amount of these two components can be less than 10.0 mol%. The Hoya glasses do not contain alkali metal oxides, and thus the amount meets the limitation pertaining thereto of the instant claim 23. Hoya teaches that components other than those listed in claim 23  are present as optional components, with a lower bound of zero, or in ranges such that their combined content can be less than 5 mol% (see embodiments taught in Hoya tables wherein the content of these other components is less than the maximum value of the instant claim). 
	As such, each limitation of instant claim 23 is met through routine optimization and experimentation with the overlapping Hoya ranges. Claim 23 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 24, Hoya teaches that the inventive glass comprises SiO2 in an amount of 20.5-35 wt% (see Abstract).
Regarding claim 25, the ZnO content in the Hoya glasses is 0-30 wt% (see Abstract).
Regarding claim 26, the Al2O3 content in the Hoya glasses is 0-5 wt% (see Abstract).
Regarding claim 27, the Hoya glasses have refractive indices of 1.68-1.85. Hoya does not disclose the density, glass transition temperature, specific modulus, liquidus temperature, or crystallization onset temperature of the inventive glasses. However, these glass properties are compositionally dependent, and as such the compositionally equivalent glasses arrived at by routine optimization and experimentation with Hoya would necessarily have equivalent density, glass transition temperature, specific modulus, liquidus temperature, and crystallization onset temperature as compared to those of the instant claims. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Each limitation of instant claim 27 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 28, Hoya teaches that the SiO2 content of the inventive claims overlaps and thus renders obvious the range of said claim. The Hoya glasses do not contain iron or antimony oxides, and lead and tantalum oxides are optional components; the Hoya glasses can thus be free of said components. Hoya teaches that the inventive glasses have refractive indices of 1.68-1.85, and this overlapping range thus renders obvious the range of the instant claim. As discussed above, the compositionally equivalent Hoya glasses would necessarily have equivalent CTE values to those of the instant claim. As such, claim 28 is rendered obvious and not patentably distinct by the prior art of record. 
Regarding claim 30, Hoya Glass (hereinafter Hoya) teaches an optical glass and glass article comprising the same, said glass having a high index and comprising SiO2 and embodiments containing ZnO and Al2O3. Hoya teaches that the TiO2 content of the inventive glass is 0-19 wt%, and that of La2O3 is 3-40 wt%. Each of these ranges overlaps and therefore renders obvious the corresponding ranges of instant claim 30. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The BaO, MgO, and CaO concentration ranges each overlap the corresponding ranges of the instant claim 30, and the combined content of BaO, MgO, CaO, SrO, and ZnO is taught in embodiments to fall within the 20-35 mol% range of the instant claim. Further, the contents of CaO and MgO are such that the combined amount of these two components can be less than 12.5 mol%. The Hoya glasses do not contain alkali metal oxides, and thus the amount meets the limitation pertaining thereto of the instant claim 30. Hoya teaches that components other than those listed in claim 30 are present as optional components, with a lower bound of zero, or in ranges such that their combined content can be less than 5 mol% (see embodiments taught in Hoya tables wherein the content of these other components is less than the maximum value of the instant claim). Hoya teaches that the Al2O3 content can be as high as 5 wt% while the La2O3 content can be 3 wt%; as such, the inequality limitation of claim 30 can be met by these overlapping ranges, as there are embodiments thus taught and suggested by Hoya wherein the alumina content minus 1.5 * rare earth content would be between -5 and 5. 
	As such, each limitation of instant claim 30 is met through routine optimization and experimentation with the overlapping Hoya ranges. Claim 30 is therefore obvious and not patentably distinct over the prior art of record. 
Allowable Subject Matter
9.	Claims 19-22 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	No claim is allowed.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW19 November 2021